Citation Nr: 0710828	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-39 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disorder, status post arthroscopy with degenerative joint 
disease, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a left knee 
disorder with degenerative joint disease, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from July 1983 to December 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating determination by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).  This case was previously before the Board in June 
2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

As noted in the previous Board Remand, in June 2005 the 
veteran timely requested Decision Review Officer (DRO) review 
of his claim being appealed, prior to Board adjudication.  A 
conference was held with the DRO in August 2005, and a report 
thereof is on file, with the DRO then preparing the Statement 
of the Case issued in August 2005.  In February 2006, the 
appeal was certified to the Board for appellate review.  

In March 2006, the veteran requested a hearing before the 
Board.  The Board contacted him to clarify his request.  He 
responded that he desired a hearing with a DRO at the RO.  
However, this request was submitted more than 60 days after 
the RO had initially afforded notice of the opportunity for 
DRO review, and hence the hearing request is untimely.  See 
38 CFR § 3.2600.  Pursuant to 38 C.F.R. § 20.1304, and in 
order to satisfy the veteran's request for a hearing, the 
Board construed the veteran's March 2006 hearing request as 
one for a videoconference hearing at the RO, before a 
Veterans Law Judge.  

The Board then remanded this matter in June 2006 so that the 
veteran could attend a videoconference hearing at the RO as 
requested.  However, in a writing that same month, he 
canceled his request before such a hearing could be 
scheduled.  Thus, the Board considers that request to have 
been properly withdrawn.  38 C.F.R. §§ 20.702(e), 20.704(e).  

Thereafter, in November 2006 the veteran again requested a 
videoconference hearing at the RO.  Although it is 
unfortunate that the veteran has unnecessarily delayed the 
resolution of his claim with his inconsistent communications 
to the RO and the Board, he will nonetheless be provided 
another hearing opportunity in order to assure his due 
process rights.  We trust the veteran will report in a timely 
manner for his hearing.  

In view of the foregoing, the case is REMANDED for the 
following action:

The RO should schedule the veteran for a 
videoconference hearing at the RO, as the 
docket permits, and provide appropriate 
notice to the veteran and his 
representative.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


